Citation Nr: 0800133	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-03 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral ankle strain.  

2.  Entitlement to an initial evaluation in excess of 
10 percent for left trochanteric bursitis (claimed as hips).

3.  Entitlement to an initial evaluation in excess of 
10 percent for right trochanteric bursitis (claimed as hips).

4.  Entitlement to service connection for back disability as 
secondary to service-connected degenerative arthritis of both 
knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
October 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Baltimore, Maryland, Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2004 the veteran requested a personal hearing 
with a Decision Review Officer (DRO) to discuss the issues 
currently on appeal and other issues.  The record does not 
show that this hearing took place.  In her February 2005 VA 
Form 9, the veteran requested a hearing before the Board in 
Washington, D.C.  She did not indicate any desire for a DRO 
hearing.  The veteran was scheduled for a hearing in 
Washington and was sent notice of the hearing and the date 
and time it would be held; however, she did not appear for 
the hearing.  No timely request for postponement or statement 
indicating the reason(s) the veteran failed to report are of 
record.  Therefore, there is no Board hearing request pending 
at this time.  See 38 C.F.R. § 20.704(d) (2007).

The issue of entitlement to service connection for back 
disability as secondary to service-connected degenerative 
arthritis of both knees is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral ankle strain has been primarily manifested 
throughout the appeal period by subjective daily pain, 
without moderate limitation of motion of either ankle, 
malunion or nonunion of the tibia and fibula, ankylosis of 
the ankle, ankylosis of subastragalar or tarsal joint, or 
malunion of the os calcis or astragalus.

2.   Left and right trochanteric bursitis have both been 
primarily manifested throughout the appeal period by daily 
pain with small decrease in hip range of motion.  No more 
than slight hip disability is shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral ankle strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.71a, Diagnostic Code (DC) 5271 (2007).

2.  The criteria for an initial evaluation in excess of 
10 percent for left trochanteric bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.71a, DC 5255 (2007).

3.  The criteria for an initial evaluation in excess of 
10 percent for right trochanteric bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.71a, DC 5255 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

The veteran's claim for service connection for a back 
disability is being returned to the AOJ for additional 
development of the evidence.  The remaining issues before the 
Board arise from the appeal of the initial disability 
evaluation assigned.  The Board notes that VAOPGCPREC 8-2003 
held that, if, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. 

In this case, the veteran did not specifically claim service 
connection for ankle disability.  She was informed of what 
was needed for her claim for service connection for hip 
disability, and of the respective duties of the claimant and 
VA in an October 2003 letter, which also asked to submit 
evidence and/or information in her possession to the AOJ.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
defect was cured by actual knowledge on the part of the 
veteran.  The February 2004 rating decision itself contained 
an explanation of the medical evidence relied upon for the 
assignment of the ratings for the hip and ankle disabilities, 
and the application of the medical findings to the relevant 
legal authority.  The December 2004 statement of the case 
included citation to and an explanation of the application of 
the potentially relevant regulations including 38 C.F.R. 
§ 4.71a, DCs 5255 and 5271, which are used for rating 
impairment of the femur and limitation of ankle motion 
respectively.  Thus, she was aware of exactly what the 
medical evidence needed to show to warrant higher ratings.  
For these reasons, the Board finds that the veteran has not 
been prejudiced by any notice error.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The October 2003 notification letter did 
not include notice of the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard, supra.  
The veteran is appealing the degrees of disability, 
demonstrating that she has actual knowledge of this element.  
As there will be no further increases as a result of this 
decision, further information about effective dates is not 
needed.  The veteran was given the specific notice required 
by Dingess in March 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  A VA 
examination was provided in connection with these claims.  

The veteran's representative has argued that the veteran 
should be afforded additional VA examinations as some time 
has passed since her November 2003 examination.  There is no 
indication, however, that the veteran's disabilities have 
worsened since her last examination.  As such, the Board 
finds that additional development by way of another 
examination would be redundant and unnecessary.  See 
38 C.F.R. § 3.327 (2007); see also VA O.G.C. Prec. Op. No. 
11-95 (April 7, 1995) (the Board is not required to remand an 
appealed claim because of the passage of time when an 
adequate exam report was originally prepared for the AOJ, 
unless the severity has since increased).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II. Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Ankle Strain 

The veteran asserts that bilateral ankle strain is worse that 
currently evaluated.  

Moderate limitation of motion of the ankle warrants a 
10 percent evaluation; a 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  
The words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6 (2007).  

Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The veteran does not have malunion or nonunion of the tibia 
and fibula, ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, or malunion of the os calcis 
or astragalus.  Therefore, DCs 5262, 5270, 5272, and 5273 are 
not applicable.  38 C.F.R. § 4.71a, DCs 5262, 5270, 5272, 
5273 (2007).

The veteran was afforded a VA examination in November 2003.  
At that examination she reported having bilateral ankle pain; 
she also noted "snapping" in her ankles and that her feet 
and ankles rotate inwardly since her knee condition had 
worsened.  On physical examination the veteran's ankles were 
reported as nontender to palpation.  There was no swelling, 
erythema, or increased warmth.  The veteran was able to fully 
extend her ankles to 20 out of 20 degrees, and fully flex her 
ankles to 40 out of 45 degrees bilaterally.  Inversion and 
eversion of the hind foot bilaterally was normal with 
inversion to 20 out of 20 degrees, and eversion to 16 out of 
16 degrees.  Pronation and supination of the forefoot were 
normal bilaterally with pronation to 15 out of 15 degrees, 
and supination to 35 out of 35 degrees.  None of these 
maneuvers caused pain in her ankles.  X-rays of the bilateral 
ankles reportedly showed no evidence of a fracture or 
dislocation and were within normal limits.  The examiner 
diagnosed bilateral ankle strain and noted that the veteran 
had daily ankle pain that is worse with prolonged standing or 
walking.  

Simply put, the veteran appears to have subjective daily 
ankle pain causing no functional limitation.  At the 
veteran's examination her ankles were not tender to palpation 
and no pain was noted with movement.  No limitation of motion 
was shown.  The Board does not conclude that this 
symptomatology approximates moderate limitation of motion of 
the ankles.  As such, an initial compensable evaluation is 
not in order when considering DC 5271.  The Board has 
considered rating the veteran's disability using other 
diagnostic codes; however, the Board does not find that a 
compensable rating is warranted considering any other 
relevant diagnostic codes.   

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected bilateral ankle strain are contemplated in 
the noncompensable rating currently assigned.  There is no 
indication that weakness, fatigability, incoordination, or 
pain on movement of a joint causes functional loss greater 
than that contemplated by the noncompensable evaluation 
assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 
supra.

B.  Left and Right Trochanteric Bursitis

The veteran asserts that left trochanteric bursitis and right 
trochanteric bursitis are worse than currently evaluated.  

The veteran's service-connected left trochanteric bursitis is 
currently evaluated as 10 percent disabling under DC 5299-
5255, and her right trochanteric bursitis as 10 percent 
disabling under DC 5099-5255.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  In this case the 5299 
code represents an unlisted disability of the hip.  It 
appears that the veteran's right trochanteric bursitis should 
also be rated under DC 5299-5255.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27 (2007).  Here, the 
veteran's service-connected left and right trochanteric 
bursitis are rated as analogues to impairment of the femur.  
38 C.F.R. § 4.20 (2007).

Diagnostic Code 5255 deals with impairment of the femur.  See 
38 C.F.R. § 4.71a, DC 5255.  Under that code, malunion of the 
femur with slight knee or hip disability warrants a 
10 percent evaluation.  Malunion of the femur with moderate 
knee or hip disability warrants a 20 percent evaluation.  
Malunion of the femur with marked knee or hip disability 
warrants a 30 percent evaluation.  Fracture of surgical neck 
of femur, with false joint; or fracture of shaft or 
anatomical neck of femur with nonunion, without loose motion, 
weight bearing preserved with aid of brace, warrants a 
60 percent evaluation.  The highest rating available under 
that code, 80 percent, is warranted for fracture of shaft or 
anatomical neck of femur, with nonunion, with loose motion 
(spiral or oblique fracture).  

The veteran was afforded a VA examination in November 2003.  
At that examination she reported daily bilateral hip pain and 
groin-related hip pain.  On physical examination the 
veteran's hips were slightly tender bilaterally at the 
trochanteric head.  Hip flexion was decreased bilaterally to 
100 degrees, associated with pain.  The examiner was unable 
to flex the hips further, due in part to body habitus.  
Abduction was normal bilaterally, but caused pain at the 
extremes of motion in both hips; adduction was normal 
bilaterally as well, with pain only on the right with this 
motion.  Internal and external rotation with the hips flexed 
was normal bilaterally, but caused pain, except that internal 
rotation on the left side with the hips flexed did not cause 
pain.  With the hip extended, right and left internal 
rotation were normal with the right rotation causing pain; 
external rotation was decreased to 30 degrees on the right 
and 35 degrees on the left out of 40 degrees, with pain.  X-
rays of the bilateral hips reportedly showed no fracture or 
dislocation and were within normal limits.  The examiner 
diagnosed bilateral trochanteric bursitis and note that the 
veteran had daily pain with small decrease in her range of 
motion of her hips bilaterally.    

The competent medical evidence shows that left and right 
trochanteric bursitis have both been primarily manifested 
throughout the appeal period by daily pain with small 
decrease in hip range of motion.  The Board does not conclude 
that this symptomatology approximates moderate hip 
disability.  Rather the Board finds that the disability 
pictures more nearly approximates the criteria required for 
10 percent ratings, that is, malunion of the femur with 
slight hip disability.  As such, initial evaluations in 
excess of 10 percent are not in order when considering DC 
5255.  See 38 C.F.R. § 4.7.  The Board has considered rating 
the veteran's disabilities using other diagnostic codes; 
however, the Board does not find that evaluations in excess 
of 10 percent are warranted considering any other relevant 
diagnostic codes.

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning ratings in excess of 10 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's disabilities.  Nevertheless, the Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected left and right trochanteric 
bursitis are contemplated in the 10 percent ratings currently 
assigned.  There is no indication that weakness, 
fatigability, incoordination or pain on movement of a joint 
causes functional loss greater than that contemplated by the 
10 percent evaluations assigned by the RO.  See 38 C.F.R. 
§ 4.40; DeLuca, supra.

C. Conclusion

The veteran is competent to report her symptoms.  To the 
extent that the veteran has asserted that a compensable 
evaluation for bilateral ankle strain and more than 10 
percent evaluations for left and right trochanteric bursitis 
should be assigned, the Board finds that the preponderance of 
the evidence does not support her contentions, for all the 
reasons stated above.  The Board is responsible for weighing 
all of the evidence and finds that the preponderance of the 
evidence is against an initial compensable evaluation for 
bilateral ankle strain and initial evaluations in excess of 
10 percent for left and right trochanteric bursitis, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.  In view of the denial of any increased evaluations, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) are in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  With this in mind, the Board finds that the 
veteran's symptoms that warrant the noncompensable evaluation 
for bilateral ankle strain and the separate 10 percent 
evaluations for left and right trochanteric bursitis are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disabilities are not so exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria. 




ORDER

An initial compensable evaluation for bilateral ankle strain 
is denied.  

An initial evaluation in excess of 10 percent for left 
trochanteric bursitis is denied.

An initial evaluation in excess of 10 percent for right 
trochanteric bursitis is denied.


REMAND

The veteran asserts that she has a current back disability 
caused by her service connected disabilities of the knees.  

The veteran was given a VA examination in November 2003.  The 
examination report contains a diagnosis of lumbar 
degenerative joint disease; however, the examiner did not 
comment as to the etiology of this disability other than to 
say that the veteran believed it to be related to her knee 
disabilities.  The examiner stated that the veteran believed 
that knee pain caused her to limp thereby stressing her back, 
and that because of her knee disability she is forced to bend 
at her waist and use her back for all heavy lifting.  The 
examiner did note that the veteran did not walk with an 
obvious limp.  An unrelated VA examination in February 2005 
shows that at that time an examiner observed that the veteran 
did walk with somewhat of a limp, and in January 2007 another 
VA examiner observed a slow and stiff gait.  The Board is of 
the opinion that a VA examination is in order to determine 
the nature and etiology of the veteran's lumbar degenerative 
joint disease.   

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

This will also provide an opportunity to ensure that the 
veteran has been given proper notice and assistance as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), and pertinent case law, including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran is given 
notification appropriate for her claim for 
secondary service connection as required 
under the relevant portions of the VCAA, 
its implementing regulations, and 
pertinent case law.  

2.  Scheduled the veteran for an 
examination to determine the nature and 
etiology of lumbar degenerative joint 
disease.  The claims folder should be made 
available to the examiner for review.  For 
each diagnosis involving the veteran low 
back, the examiner should provide an 
opinion as to whether or not the diagnosis 
is as likely as not (e.g., a 50 percent or 
greater probability) attributable to the 
veteran's service connected knee 
disabilities.  Any opinion should be 
accompanied by a written rationale 
referencing evidence in the claims file 
and/or sound medical principles.  

3.  The veteran's entire file should then 
be reviewed and her claim for secondary 
service connection readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be furnished an appropriate SSOC and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


